Citation Nr: 1756112	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the left hand.

2.  Entitlement to service connection for rheumatoid arthritis of the right hand.

3.  Entitlement to service connection for rheumatoid arthritis of the left foot.

4.  Entitlement to service connection for rheumatoid arthritis of the right foot.

5.  Entitlement to service connection for rheumatoid arthritis of the left ankle.

6.  Entitlement to service connection for rheumatoid arthritis of the right ankle.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to a compensable disability rating for a left shoulder strain prior to June 29, 2010 and a disability rating in excess of 10 percent thereafter.

9.  Entitlement to a compensable disability rating for a right shoulder strain prior to June 29, 2010 and a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991 and from October 2006 to October 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issues of entitlement to service connection for rheumatoid arthritis of the hands, ankles, and feet and entitlement to a compensable disability rating for a bilateral shoulder strain prior to June 29, 2010 and a disability rating in excess of 10 percent  thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The medical evidence of record does not include a diagnosis of an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.  Finally, the Veteran was provided a VA examination.

The Board notes that the Veteran described VA treatment records during his personal hearing that may not have been associated with the claims file.  Namely the Veteran claimed that he was told by VA providers that he had not been diagnosed with an acquired psychiatric disorder.  First, it is unclear whether the Veteran is referencing previously unidentified VA treatment records or a VA examination that has been associated with the Veteran's claims file which indicates that the Veteran did not have an acquired psychiatric disorder.  Additionally by the Veteran's own admission, none of these possible records contained a diagnosis of an acquired psychiatric disorder; which is ultimately the only pertinent issue of this decision.  Therefore, remanding this matter in order to obtain these records would be futile, since the Veteran specifically testified at a Board hearing that he had not been diagnosed with an acquired psychiatric disability.

As previously noted, the Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that during the Veteran's personal hearing he requested that the record be held open till September 13, 2017 in order to allow him to submit evidence of a diagnosis of an acquired psychiatric disorder.  See Transcript.  Additionally in an August 2017 written statement, the Veteran's representative requested that the record be held open to November 30, 2017, because the Veteran was scheduled to consult with a mental health provider on October 4, 2017.  The Board notes that the dates of the requested extensions have come and gone without the submission of additional medical evidence documenting a diagnosis of an acquired psychiatric disorder.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to service connection for an acquired psychiatric disorder.  The weight of the evidence indicates that unfortunately the Veteran is not entitled to service connection.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis for diseases or disabilities that are proximately due to or aggravated by a previously service-connected disability.  38 C.F.R. § 3.310.  

The Veteran testified at a personal hearing before the Board that he had begun to manifest psychological symptoms, such as depression, due to the physical limitations of his previously service-connected disabilities (the Board notes that the Veteran had also previously submitted statements describing psychiatric symptoms).  The Veteran indicated that he had sought treatment for his symptoms in 2008 or 2009, but he denied having been diagnosed with a psychiatric condition at that time.  The Veteran further conceded that he had not otherwise sought treatment from a psychiatrist or psychologist.  See Transcript.

The Veteran underwent a VA examination in October 2009.  The examiner did not diagnose the Veteran with an acquired psychiatric disorder.  As discussed above, it is unclear whether the Veteran's reports of treatment in 2008 or 2009 and not being diagnosed with a condition is a reference to this VA examination or some other medical treatment.

The medical evidence of record does not contain a diagnosis of an acquired psychiatric disorder during the pendency of the appeal.

The Veteran is not entitled to service connection for an acquired psychiatric disorder.  The Veteran has been provided multiple opportunities to submit evidence of a diagnosis of an acquired psychiatric disorder by a competent medical professional, and the Veteran was provided with a VA examination which was silent for a diagnosis of an acquired psychiatric disorder.  The Board notes the Veteran's lay reports of psychological symptoms.  Nevertheless, whether these symptoms are sufficient to constitute a clinical diagnosis is a matter of medical complexity, and the Veteran has no demonstrated medical proficiency.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran himself has conceded that he has not previously been diagnosed with an acquired psychiatric disorder.  As such, the weight of the evidence is not sufficient to establish that the Veteran manifested a diagnosis of an acquired psychiatric disorder during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328   (1997).  As such, without a current diagnosis of an acquired psychiatric disorder, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  As such, entitlement to service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.







REMAND

Rheumatoid Arthritis

The Veteran contends that he is entitled to service connection for rheumatoid arthritis of the hands, ankles, and feet which he contends first manifested between his first and second periods of service a period but was in remission at the time he was reactivated and became active during his deployment.  

He believes that the condition was aggravated by his second period of service.  The Veteran underwent a medical board in July 2008 during his second period of service.  The medical board indicated that the Veteran had a nine year history of rheumatoid arthritis (since approximately July 1999) which had been relatively stable until December 2006 (during the Veteran's second period of service) when the Veteran commenced a rigorous physical training regimen.  Nevertheless, the medical board stopped short of directly opining that the Veteran's rheumatoid arthritis was aggravated (permanently increased beyond the natural progression of the disability) by his physical exertion during the 2006 fitness program. 

The Veteran was provided a VA examination in October 2009 at which he was diagnosed with rheumatoid arthritis, but the examiner did not discuss the significance of the findings of the July 2008 medical Board or otherwise explain whether or not the Veteran's rheumatoid arthritis was permanently aggravated beyond its natural progression by his active service.  As such, this matter must be remanded for another VA examination in order to address these issues.

Shoulders

The Veteran contends that he is entitled to a compensable disability rating for a bilateral shoulder strain prior to June 29, 2010 and in excess of 10 percent thereafter.  The Veteran underwent a VA examination in October 2009.  His range of motion measurements were as follows: bilateral flexion to 180 degrees; bilateral abduction to 180 degrees; and bilateral external rotation to 90 degrees.  These range of motion measurements are consistent with an ability to move one's arm above shoulder level.  38 C.F.R. § 4.71, Plate I.  The Veteran testified at a personal hearing before the Board in June 2017.  When asked whether his condition had gotten worse, the Veteran indicated that he was no longer able to lift his arm above shoulder level.  See Transcript.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to address the following question:  was the Veteran's rheumatoid arthritis (which was in remission prior to active service and became symptomatic during service) permanently aggravated (meaning that the disease was permanently worsened beyond the natural progression of the disease) by his second period of service from October 2006 to October 2008?  Why or why not?  In providing the opinion, the examiner should review the July 2008 medical board.

2.  Arrange to provide the Veteran with a VA examination in order evaluate the severity of the Veteran's bilateral shoulder disabilities.

3.  Then, readjudicate the claims on appeal.  If the benefit sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


